J-A14021-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

SOPHIA KUNDRATIC,                             IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                         Appellant

                    v.

ANDREW KUNDRATIC,

                         Appellee                  No. 1999 MDA 2013


               Appeal from the Order Entered October 2, 2013
              In the Court of Common Pleas of Luzerne County
                   Domestic Relations at No(s): 946-2006
                            PACSES #832108302


BEFORE: FORD ELLIOTT, P.J.E., OLSON and STRASSBURGER,* JJ.

JUDGMENT ORDER BY OLSON, J.:                 FILED SEPTEMBER 08, 2014

        Appellant, Sophia Kundratic, appeals from the order entered on

October 2, 2013, dismissing her contempt petition filed against Andrew

                                                                   that [Mr.

Kundratic] pay the arrearages as of February 1, 2013 to [Appellant] in the



at 1.



legal conclusions, which were rendered following an August 7, 2013

contempt hearing. Appellant has not included the transcript of the August 7,



are waived. Commonwealth v. Saranchak, 675 A.2d 268, 275 (Pa. 1996)




* Retired Senior Judge assigned to the Superior Court.
J-A14021-14




ensure that the certified record is sufficient to review the claims raised on

appeal, the claims are waived); Commonwealth v. Kennedy, 868 A.2d



not part of the official certified record: [a]ny document which is not part of

the official certified record is considered to be non-existent, which deficiency



quotations and citations omitted).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2014




                                     -2-